DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to because in paragraph [0003] there is a typo-- “ form” instead of “from.”
The specification is objected to because in paragraph [0004] and [0005] “the prior art” is mentioned; however, it is unclear what “the prior art” refers to.
Appropriate correction is required.
Claim Objections
Claim 4, 6, 7, 9, and 10 are objected to because of the following informalities:  
Claim 4 recites “the roughness” which should be “a roughness.” 
Claim 6 and 7 recites “test device adjusted.” It is believed that the claim should read “test device is adjusted.”
Claim 9 recites “a test device” which should be “the test device.”
Claim 10 recites “A method” which should be “The method.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 1, 3, 4, and 6-9 recite a “waterproof level” or “standard waterproof level” or “calibration waterproof level.” The specification fails to describe what these waterproof levels are, and how they can be determined and quantified. 
Turning to the Wands factors, Applicant has failed to provide a working example of the waterproof level. Furthermore, Examiner has failed to locate working examples in the art. Applicant does disclose a sensor to obtain a standard waterproof level value in [0051] of the published application but does not disclose the sensor type and how it is used to determine waterproof level; as such, Applicant has also failed to provide direction with respect to the claim limitation.
 As such, Applicant does not describe in the specification the waterproof level in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 8 recite a wherein the waterproof level is a water leakage value.  Nowhere in the claims nor the specification is the water leakage value given a specific unit of measurement.   The specification fails to describe what a water leakage value is, and how it can be determined and quantified. 
Turning to the Wands factors, Applicant has failed to provide a working example of the water leakage value. Furthermore, Examiner has failed to locate working examples in the art. Applicant has also failed to provide direction with respect to the claim limitation.
 As such, Applicant does not describe in the specification the water leakage value in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 9 recite “standard test equipment.” The specification fails to describe what a “standard test equipment” is. 
Turning to the Wands factors, Applicant has failed to provide a working example of a standard test equipment. Furthermore, Examiner has failed to locate working examples in the art. Applicant has also failed to provide direction with respect to the claim limitation.
 As such, Applicant does not describe in the specification the standard test equipment in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, and 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the claim recites “two adjacent plates” and “the roughness of surfaces is at least partly defined by the layer of waterproof mesh.” It is unclear if the “two adjacent plates” are the same adjacent plates as that of Claim 1. For examination purposes, Examiner will assume that they are the same. Additionally, it is also unclear how the roughness of surfaces can be defined by the layer of waterproof mesh thereby it is given little patentable weight.

Regarding Claim 8, the claim recites “wherein the waterproof level is a water leakage value.”  It is unclear as to what a water leakage value is thus rendering this claim indefinite. 
Regarding Claim 9, the claim recites the terms “standard test equipment,” “standard waterproof level value,” and “calibration waterproof level value.”  “Standard test equipment” is and “standard waterproof level value” are unclear as the metes and bounds of “standard test equipment” and “standard waterproof level value” are not known (i.e. what makes test equipment and waterproof level value “standard?”) thus rendering the claim indefinite. 
“Calibration waterproof level value” is also unclear as the metes and bounds of “calibration waterproof level value” are not known (i.e. what makes a waterproof level value “calibrated?”) thus rendering the claim indefinite. 
Regarding Claim 10, the claim recites applying to test device at least one changed attribute. It is unclear how an attribute can be applied to a test device; thus, rendering the claim indefinite. For examination purposes, Examiner interprets the claim as changing the test device based at least on one of the listed attributes.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding Claim 3, 4, 6, 7, and 8, the limitations of the claim do not further limit the structure of Claim 1. As such Claim 3, 4, 6, 7, and 8 fails to further limit the subject matter upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. US 20120125085 (“Wu”).

Regarding Claim 1, Wu discloses in Figure 2:
comprising: at least two plates (21 and 22) stacked together (Figure 2), wherein each plate has at least one hole (at least 50 in 21 and 30 in 22), and the holes in different adjacent plates are displaced with each other (50 is displaced with the left-most 30 in 22 in Fig. 2).
Examiner holds that the preamble in this claim is intended use. See MPEP 2111.02 “Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")”. Therefore “for calibrating a test equipment, which is used to test a waterproof level of an electronic apparatus” provides little patentable weight. Since Wu is capable of performing the recited use, it meets the claim limitations.
Regarding Claims 3, 4, 6, 7, and 8, which depend on Claim 1, as the claim limitations do not appear to further limit the structure, Wu appears to teach the limitations of the claims. See 112D rejections above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 20120125085 (“Wu”), in view of Fukushima et al. US 20210067851 (“Fukushima”).
Regarding Claim 2, which depends on Claim 1, Wu fails to disclose wherein the plates are metal plates. 
Fukushima teaches in Fig. 1A:
wherein a plate (3) is a metal plate [0044]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu’s at least two plates (21 and 22) stacked together to be made of metal plates for the benefit of Wu’s plates being secure supports as taught by Fukushima [0044]. And further utilizing a material known to withstand liquid and gas pressure. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 20120125085 (“Wu”), in view of Lin et al. US 20110126613 (“Lin”).
Regarding Claim 5, which depends on Claim 4, Wu teaches a gas permeable waterproof element (70) sandwiched between at least two adjacent plates (10 and 21, 10 and 22). However, Wu fails to specify wherein a gas permeable waterproof element is a layer of waterproof mesh. 
However, Lin teaches a waterproof mesh (11) that is a gas permeable waterproof element [0022].   
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Lin’s waterproof mesh (11) as a gas permeable waterproof element (70) thereby teaching the all of Claim 5’s limitations for the benefit of preventing water from passing through the test opening when the waterproof electronic device is operated as taught by Lin [0022]. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 20120125085 (“Wu”), in view of Why Calibrate Test Equipment? Galco.com. (2006, February 17). Retrieved May 6, 2022, from https://www.galco.com/techdoc/flke/whycalibrate.htm (“Galco”).
Regarding Claim 9, Wu fails to disclose a method for calibrating a test equipment under calibration, which is used to test a waterproof level of an electronic apparatus, comprising: testing a test device according to claim 1 by using a standard test equipment to obtain a standard waterproof level value; testing the same test device by using the test equipment under calibration to obtain a calibration waterproof level value; and calibrating the test equipment under calibration by using the difference between the standard waterproof level value and the calibration waterproof level value.
However, Galco teaches a method for calibrating a test equipment under calibration (instrument A)… comprising: testing a test device(100V input)… by using a standard test equipment (instrument B) to obtain a standard … level value (100.9V); testing the same test device (100V input) by using the test equipment under calibration (instrument A) to obtain a calibration… level value (99.1V); and calibrating the test equipment under calibration by using the difference between the standard … level value and the calibration … level value (compare A to B… Modifying A to bring that reading up will presumably keep A from giving a false reading).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Galco’s method of calibrating to include Wu’s test device i.e. utilizing a known/calibration test equipment to calibrate other/standard test equipment by using the difference between the standard waterproof level value and the calibration waterproof level value for the benefit of ensuring that test equipment are properly calibrated and accurate. 
Regarding Claim 10, which depends on Claim 9, Wu discloses: 
A method according to claim 9, further comprising: applying to the test device at least one changed attribute selected from a group including … minimum distance between holes in two adjacent plates among the at least two plates (see Fig. 1 and Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHYAN DANIEL N GRANADOS whose telephone number is (571)272-3131. The examiner can normally be reached M-F 9 am-5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHYAN DANIEL N. GRANADOS/Examiner, Art Unit 4143                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856